﻿1. May I begin, Sir, by extending my warm congratulations to you on your election to the presidency of the General Assembly. Your country and mine have always enjoyed friendly relations. I am convinced that you will lead this session to a successful conclusion.
2.	Permit me also to express the best wishes of Finland to the newly independent State of Saint Christopher and Nevis, the 158th Member of the United Nations.
3.	We in Finland recall vividly the recent visit of the Secretary-General to our country. He made a deep impression by his wisdom and experience when analyzing the problems the United Nations is facing. I hope that we convinced him of the dedication of the people and Government of Finland to carrying out their responsibilities towards the Organization.
4.	As my predecessor did in 1970, 1 have come to the Assembly in order to reaffirm Finland's active commitment to the purposes and principles of the Charter, and to the United Nations as the principal instrument available to nations for keeping the peace in the world.
5.	Finland's security is based on co-operation and friendly relations with its neighbouring countries and with all States of the world. We are ready and fully committed to work in co-operation with other Member States for collective security under the Charter and for joint action to preserve and to restore peace.
6.	Many of the most serious threats to international security today seem, unfortunately, to be beyond the reach of the United Nations. The use of force in international relations has remained a regrettably common phenomenon. This is one of the principal challenges to the authority of the United Nations.
7.	The United Nations must be strengthened.
8.	A strong United Nations is in the interest of every Member State, big and small alike. Yet all too often this is forgotten by the parties to various disputes on the basis of short-sighted calculations and political expediency, with tragic consequences for all.
9.	The world can ill afford such a development. To counteract it, we must look realistically at the capabilities of the principal United Nations organs.
10.	The Security Council bears the primary responsibility for international peace and security. Implementation of and respect for Security Council resolutions by Member States are the corner-stone of the Charter and the foundation on which the viability of the United Nations as a whole rests. This applies to all Member States, yet the heaviest responsibility falls on the permanent members of the Council. Their failure to agree in the case of a specific dispute in no way absolves them or the Council from the duties entrusted to them by the Charter.
11.	The international community, and in particular small States like Finland, will always look to the Security Council to take swift and decisive action to impose its will, to stop aggression and to promote the peaceful settlement of disputes. This has often proved impossible. States have learned not to turn to the United Nations in their security need. There is another lesson to be learned: that the task of the United Nations is not only to stop wars, but to prevent them.
12.	The United Nations could be the most effective instrument for preventive action. Member States should make full use of the services the Organization can provide for making peace and keeping the peace. This is the way to a rational world order based on the Charter of the United Nations.
13.	The Charter remains as valid as ever, but the working methods and procedures of the principal organs of the United Nations may need adaptation on the basis of experience. Above all this concerns the functioning of the Security Council. We hope the Council will be able to develop procedures for initiating action in the early stages of conflicts in order to prevent the use of force.
14.	Preventive diplomacy and the prevention of the use of force are challenges both to the Security Council and to the whole international community. All countries live in the shadow of nuclear weapons, and nothing can be more important than the prevention of nuclear war. Tension between nuclear-weapon States is therefore a source of concern to all.
15.	We have been witnessing mounting tension and distrust in recent times. Harsh language has been their measure; increased fear may be their consequence. In this Hall, intended to provide a forum for dialogue in which all States ought to be able to participate without impediment and where courtesy and respect are every Member State's due, I wish to make an earnest appeal for a cool attitude when tempers are hot. Such an attitude does not exclude generosity and compassion.
16.	Yet to an optimistic mind some signs of hope have been discernible. There are indications that the political will to negotiate has not been lost. The 35 States participating in the follow-up meeting at Madrid of the Conference on Security and Co-operation in Europe have agreed on a substantive concluding document, which opens new avenues towards improved security. This fact justifies cautious optimism, as do the hopes recently born that the leading nuclear Powers will finally find a way to proceed successfully in their negotiations on both strategic and so-called intermediate-range nuclear forces. Security will increase not with the acquisition or deployment of new and even more destructive nuclear weapons, but rather with limitation and reduction of their number. The world expects that the dialogue between the nuclear- weapon States will help to turn the arms race in the opposite direction.
17.	Without new agreements the arms race will continue, producing more fear and tension. It is an undeniable fact that the nuclear-weapon States already possess a manifold over-kill capacity. Nuclear weapons are not weapons in the old sense of the word. They are devices of senseless and uncontrollable destruction, the scope of which eludes our imagination. No rational political aims can be pursued by reliance on the use of these fearsome products of modern technology. They have become a source of infinite insecurity for all nations, including the nuclear-weapon States themselves. Possession of them therefore implies an enormous responsibility.
18.	People everywhere—in the West and in the East, in nuclear-weapon States and in non-nuclear-weapon States alike—are expressing their anxiety about the present course of events. The Governments bearing responsibility for nuclear weapons, and the international community as a whole, should finally be able to display the moral courage and the common sense needed to respond in the only sensible way: by eliminating the nuclear danger.
19.	Nuclear war is nowhere professed to be a means of rational policy. To limit such a war would scarcely be possible. Its effects would extend beyond all national boundaries. The authorization of even the smallest nuclear reprisal in a crisis situation would quite probably lead to an all-out nuclear war. Awareness of this fact should lead to further agreements now. The use of force is prohibited by the Charter, but the peoples of the world are entitled to specific assurances against the use of nuclear weapons.
20.	Finland has made its contribution by becoming a party to all treaties in the disarmament field open to it. In particular, Finland has consistently supported the Treaty on the Non-Proliferation of Nuclear Weapons as the best instrument to combat the spread of the possession of nuclear weapons, which is a threat to all States, nuclear and non-nuclear alike. We urge all nations to accede to it and to accept international safeguards on all their nuclear activities. The supply and use of nuclear materials for peaceful purposes and the prevention of the proliferation of nuclear weapons are necessary complements of each other.
21.	By acceding to the Treaty, my country has reaffirmed an obligation never to acquire nuclear weapons of its own. Nor do we allow any nuclear weapons on our territory. The non-nuclear status of Finland is thus comprehensive in the full meaning of the word. As a consequence, we are entitled to expect and to demand that such weapons are never, under any circumstances, used against us and that we are not threatened with such weapons. We welcome the assurances given so far in this respect by the nuclear-weapon States. We hope that they will eventually agree on a set of effective security guarantees.
22.	Finland has sought to consolidate the prevailing nuclear-weapon-free status in the region of northern Europe through initiatives for the creation of a Nordic nuclear-weapon-free zone.
23.	The days when a State could pursue a policy completely independent of all others are long past. It is therefore of great importance that all countries, irrespective of their social systems and their belonging to different military alliances, be ready to increase their co-operation. This by itself will strengthen confidence in a peaceful political development in the world. Peace is the best guarantee for all peoples that they will be able to achieve their own objectives. This requires consideration for the valid interests of others, mutual understanding and tolerance.
24.	The United Nations, together with the specialized agencies, is a unique instrument for international cooperation, not only in the field of security. Through the United Nations, Finland and other small States have learned to carry wider responsibilities than ever before. Thus we all take part in the efforts to reduce poverty and implement human rights and fundamental freedoms. In areas such as these, the practical results of the work of the United Nations cannot be easily quantified. They are important components in the contribution that the United Nations and its specialized agencies make to the construction of a safer and more just world.
25.	Here I want to pay a tribute to the initiative of the chairman of the Movement of Non-Aligned Countries leading to the presence of a number of heads of State or Government at the present session of the General Assembly. This is convincing proof of widespread willingness to give full weight to the efforts of the United Nations to maintain peace and to strengthen its authority.
26.	Maintaining relations of trust and co-operation with its neighbours and pursuing an active policy of neutrality designed to promote peaceful development, Finland hopes to play a constructive role as a member of the international community. Our policy of neutrality enables us to maintain friendly relations with all States, irrespective of their social system, size or security policy. Through this consistent policy, we stand ready, whenever possible, to work for conciliation and the peaceful settlement of international disputes.
27.	We believe in the United Nations. We need the Organization, and we are convinced that the United Nations needs the full co-operation of all its Member States.
 

